Title: From Benjamin Franklin to David Hartley, 3 January 1785
From: Franklin, Benjamin
To: Hartley, David


				
					My Dear Friend,
					Passy, Jan. 3, 1785.
				
				I received your kind letter of December 1, from Bath. I am glad to hear that your good sister is in a fair way towards recovery; my respects and best wishes attend her.
				I communicated your letter to Mr. Jefferson, to remind him of his promise to communicate to you the intelligence he might receive from America on the subjects you mention; and now having got it back, I shall endeavour to answer the other parts of it.
				What you propose to draw up of your opinions on American negociation, may be of great use, if laid, as you intend, before administration, in case they seriously intend to enter on it after the meeting of parliament: for I know your ideas all tend to a good understanding between the two countries and their common advantage; and in my mind too, all selfish projects of partial profit are the effects of short-sightedness, they never producing permanent benefits, and are at length the causes of discord and its consequences, wherein much more is spent than all the temporary gains amounted to.
				I do not know that any one is yet appointed by your Court to treat with us. We some time since acquainted your minister with our powers and disposition to treat, which he communicated to his Court, and received for answer that his Majesty’s ministers were ready to receive any propositions we might have to make for the common benefit of both countries, but they thought it more for the honour of both, that the treaty should not be in a third place. We answered that though we did not see much inconvenience in treating here, we would, as soon as we had finished some affairs at present on our hands, wait upon them, if they pleased, in London. We have since heard nothing.
				
				We have no late accounts from America of any importance. You know the Congress adjourned the beginning of June till the beginning of November. And since their meeting there has been no account of their proceedings. All the stories in your papers relating to their divisions, &c. are fiction, as well as those of the people being discontented with Congressional Government. Mr. Jay writes to me, that they were at no time more happy or more satisfied with their government, &c. than at present, nor ever enjoyed more tranquillity or prosperity. In truth the freedom of their ports to all nations has brought in a vast plenty of foreign goods, and occasioned a demand for their produce, the consequence of which is the double advantage of buying what they consume cheap, and selling what they can spare dear.
				If we should come to London, I hope it may still be with you that we are to do business. Our already understanding one another may save on many points a good deal of time in discussion. But I doubt whether any treaty is intended on your part, and I fancy we shall not press it. It may perhaps be best to give both sides time to enquire, and to feel for the interests they cannot see. With sincere and great esteem, I am ever, my dear friend, yours most affectionately,
				
					B. Franklin.
				
			